Citation Nr: 9902353	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-44 488	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
spine disorder currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right anterior thigh, with damage to 
Muscle Group (MG) XIV, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for left thigh shell 
fragment wound scars, currently rated 10 percent disabling.  

4.  Entitlement to a compensable rating for right lower 
extremity shell fragment wound scars.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1972.  The claim for an increased rating for a lumbosacral 
spine disorder is addressed in a Remand following this 
decision.  

This appeal arises from a November 1993 rating decision in 
which the RO adjudicated five claims, including an increased 
rating for residuals of shell fragment wounds to the left 
thigh.  In January 1994, the veteran submitted a notice of 
disagreement listing all five claims addressed in the 
November 1993 rating decision.  In February 1994, the RO 
issued a statement of the case that listed all five claims.  
However, the VA Form 9 submitted by the veteran in September 
1994, failed to include the claim for an increased rating for 
residuals of shell fragment wounds to the left thigh.  A 
December 1994 VA Form 646 submitted by the veterans 
representative listed issues 1 thru 5 without referring 
to any specific claim.  A VA Form 9 filed in July 1996 listed 
all five claims addressed in the November 1993 rating 
decision.  The issue of whether either the December 1994 VA 
Form 646 or the July 1996 VA Form 9 may properly be construed 
as a timely submitted substantive appeal of the denial of an 
increased rating for residuals of shell fragment wounds to 
the left thigh has not been adjudicated by the RO and the 
Board of Veterans Appeals (Board) refers this issue to the 
RO for appropriate action.  

In an October 1994 rating decision, the RO granted service 
connection and assigned a 30 percent rating for post-
traumatic stress disorder (PTSD).  In the December 1994 VA 
Form 646, the veterans representative indicated that the 
veteran was satisfied with the disposition of the PTSD claim.  
In a September 1996 rating decision, the RO reduced the 
rating for PTSD to 10 percent.  In October 1996, the veteran 
filed a notice of disagreement with the reduced rating for 
PTSD, and the RO subsequently issued a statement of the case 
addressing the reduced rating for PTSD.  In a November 1997 
rating decision, the RO restored the 30 percent rating for 
PTSD.  Since the veteran and his representative have not 
expressed disagreement with the denial of a rating for PTSD 
in excess of 30 percent, this issue is not on appeal and is 
not addressed by the Board.  

In the November 1997 rating decision, the RO addressed 
several issues including, entitlement to a restored rating 
for PTSD, entitlement to individual unemployability, 
eligibility for dependents educational assistance, and 
service connection for lumbar disc disease (other issues).  
The RO then erroneously issued a supplemental statement of 
the case addressing the other issues.  However, the veteran 
has not expressed disagreement with the disposition of the 
other issues and they are not addressed by the Board.  


FINDINGS OF FACT

1.  The veterans residuals of shell fragment wounds to the 
right anterior thigh are manifested by no more than moderate 
injury to MG XIV, retained foreign bodies, and complaints of 
pain; there are no findings of loss of muscle strength or 
range of motion.  

2.  The veterans left thigh shell fragment wound scars are 
mildly tender to palpation diffusely; it is not shown that 
the scars impair any separate function.  

3.  The veterans right lower extremity shell fragment wound 
scars are mildly tender to palpation diffusely; it is not 
shown that the scars impair any separate function.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of shell 
fragment wounds to the right anterior thigh, with damage to 
MG XIV, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.56, 4.71a, 4.73, Code 5314 
(1998).  

2.  A rating in excess of 10 percent for left thigh shell 
fragment wound scars is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.14, 4.118, 
Codes 7804, 7805 (1998).  

3.  A 10 percent rating for right lower extremity shell 
fragment wound scars is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.14, 4.118, Codes 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1972 rating decision, the RO indicated that the 
veterans service medical records are not complete.  
Subsequent efforts to obtain additional service medical 
records have not been successful.  

Factual Background

The service medical records include reports of diagnosis and 
treatment for the veterans left thigh shell fragment wound 
and his lumbosacral spine.  A December 1971 medical note 
indicated that the veteran was injured in Cambodia in May 
1970, and was hospitalized and transferred before a medical 
discharge could be completed.  He walked with a cane and 
limped.  The veterans reflexes were symmetrical on 
neurological evaluation in January 1972.  On separation 
examination in January 1972, he complained of swollen or 
painful joints, leg cramps, and lameness.  He gave a history 
of having undergone left leg surgery in May 1970 and 
hospitalization at Camp Zama, Japan and Fort Devens, 
Massachusetts after being wounded.  There were no clinical 
findings or diagnosis reported with regard to the right lower 
extremity, and the veteran reported that he was in good 
health except for his left leg and back.  In a July 1972 
addendum to his separation examination report, the veteran 
indicated that pains continued in his back and legs since his 
separation examination.  In an undated medical evaluation of 
the veteran, the examiner specifically opined that the 
veterans physical weakness was out of all proportion to what 
would be expected even if he severed both the sciatic and 
femoral nerves in both thighs.  The examiner indicated a 
strong belief that the veteran had a conversion reaction or 
compensation neurosis accounting for the majority of his 
weakness.  

On VA examination in September 1972, the veteran gave a 
history of having sustained shell fragment wounds in both 
thighs, with the more severe injury to the left lower thigh.  
He underwent an operation two days later and shell fragments 
were removed from his left lower thigh.  The right thigh 
shell fragments were smaller and were not removed.  However, 
small pieces of metal were subsequently extruded from the 
right thigh.  Following surgery, the veteran was hospitalized 
until September 1970.  Despite hospitalization on several 
occasions, he had never been able to get around without at 
least one cane and usually two crutches.  His right leg was 
minimally symptomatic, except for some aching and soreness in 
the area of the knee.  There was a 4½ inch scar over the 
anterior aspect of the lower left thigh area extending over 
the quadriceps tendon.  There was a 2½ inch transverse 
widening of the central portion of the scar, which was 
depressed and adherent to underlying deep tendon structures.  
There was another scar, 4½ inches long, along the posterior 
left thigh area, along the tendons of the medial hamstring 
muscles.  This scar extended to 2½ inches at its widest 
point, was well healed and caused no restriction of knee 
mobility.  Range of motion in the right and left hip joints 
was painless and normal.  Range of right knee motion was zero 
to 120 degrees and range of left knee motion was zero to 120 
degrees.  Measurement of the right thigh was 25½ inches on 
the right and 25 inches on the left.  Calves were 17½ inches 
bilaterally.  Circumference of the left lower thigh in the 
depressed area overlying the distal left quadriceps muscle 
measured one half inch less as compared to the right thigh 
circumference at the same level.  Leg lengths were equal.  
Examination of the knees was normal except for occasional 
coarse crepitus during movement of the bilateral knee joints.  
The diagnosis was residuals of multiple shrapnel wounds of 
the right and left thighs.  

In January 1976, the RO awarded service connection and 
assigned a 10 percent rating for residuals of shell fragment 
wounds to the right thigh, with damage to MG XIV.  The RO 
noted that the service medical records showed the veteran 
sustained right leg superficial wounds with retained foreign 
bodies.  In April 1984, the RO evaluated the veterans thigh 
scars as separate entities, and assigned a 10 percent rating 
for left thigh shell fragment wound scars and a 
noncompensable rating for right lower extremity shell 
fragment wound scars.  

In an October 1991 statement, the veteran indicated that his 
service-connected disabilities had increased in severity, 
including pain in both knees.  He fell at work after 
experiencing a pain and pop in his back and his knees 
buckled.  He submitted a report from his employer which 
showed that he had missed more than 553 hours of sick time in 
the period from April 1985 to September 1991.  In a December 
1992 statement, the veteran requested a VA medical 
examination and asserted that he was experiencing problems 
with his legs and back, including swelling, pain and 
decreased mobility.  

On April 1993 VA examination, a well-healed shell fragment 
wound scar, measuring 6 inches in length, was seen on the 
anterior aspect of the veterans left thigh.  This was 
depressed due to a loss of subcutaneous soft tissues and 
there was some hypesthesia noted distal to the scar.  There 
were varicose veins scattered about the pretibial regions of 
either lower extremity, right greater than left.  The pedal 
pulses were of good volume and there was no evidence of 
peripheral edema.  Examination of the lower extremities 
revealed depressed reflexes at the knees and ankles.  There 
was no sign of atrophy referable to the veterans back and 
lower extremities.  Following x-rays of the femurs, the 
impression was bilateral irregularity of the lesser 
trochanters, probably representing a normal variant.  X-rays 
of both tibia and fibula were unremarkable.  

On August 1993 VA examination, the examiner noted that there 
was some giving way weakness in the veterans lower 
extremities bilaterally, but neurological evaluation was 
essentially within normal limits.  He did not show any muscle 
wasting, sensory deficits, or any problem with his reflexes.  
The impression was chronic post-traumatic lumbosacral pain, 
without any other, significant neurological compromise.  

In a VA Form 9 submitted in September 1994, the veteran 
asserted that his left leg had always given him problems 
since his shell fragment wound.  Shrapnel had worked itself 
to the surface of his skin, damaged the veins of his right 
leg and resulted in right knee arthritis.  

A September 1996 disability determination from the Social 
Security Administration showed that the veteran was disabled 
due to a back disorder and an additional disorder not at 
issue.  

Following January 1997 VA x-ray examination of the right 
tibia and fibula, there was diffuse soft tissue swelling.  No 
radiopaque foreign bodies were appreciated.  Bony 
mineralization was normal.  There was no radiographic 
evidence of osteomyelitis.  In March 1997, x-rays of the 
veterans knees showed prominent soft tissues associated with 
the left knee.  There was no evidence for acute bony injury.  
The right knee was unremarkable.  No effusions were noted.  

At a hearing in April 1997, the veteran testified that he has 
tiny slivers in his right leg from his shell fragment wounds.  
The area from his knee to his lower calf was numb and he had 
knee pain and tremors in his legs.  

On September 1997 VA examination, a jagged, 15 centimeter 
long scar was noted on the left anterior thigh and a 12 
centimeter long, jagged scar was noted on the posterior 
thigh.  There was a 10 centimeter long stellate scar on the 
right posterior thigh.  The scars were mildly tender to 
palpation diffusely.  There was an area of numbness in the 
region of the knee medially and laterally, adjacent to the 
scars, in an area approximately 10 centimeters above the 
below the knee.  Beyond this point, both proximally and 
distally, he had normal sensation.  He had flexion to 120 
degrees with pain in the knee and musculature.  He had full 
extension with pain to zero degrees.  There were slight 
adhesions within the scar formation and the involved tendons 
of the posterior hamstring region on the left.  His muscle 
strength testing was 4/5 in the left lower extremity, with 
4/5 knee flexion and extension.  Strength on the right was 
5/5 in the lower extremity diffusely and uniformly.  There 
was evidence of pain with knee flexion and extension.  There 
was no evidence of muscle herniation.  The examiner noted 
that weakened motion, incoordination and fatigability could 
not be further quantified in terms of additional loss of 
range of motion without prolonged provocative testing.  The 
diagnoses included residuals of gunshot wound to the left 
thigh, with large superficial scarring, loss of range of 
motion, loss of superficial sensation and decreased strength 
to MG XIV and the musculature of the left lower extremity, 
and residuals of gunshot wound to the right posterior thigh 
with scarring, without any evidence of loss of strength, 
range of motion or sensation.  

Analysis
General Considerations

The veterans claims that his residuals of shell fragment 
wounds to the right anterior thigh, with damage to MG XIV, 
his left thigh shell fragment wound scars, and his right 
lower extremity shell fragment wound scars have increased in 
severity are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
development is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment, 
without the explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  The 
history of the disability should be considered, including 
service department records or other evidence of in service 
treatment of the wound.  Consistent complaints of one or more 
of the cardinal symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  
Evidence of entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and loss of definite power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, and intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period for treatment of a wound should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
an inability to keep up with work requirements may be 
considered.  Objective findings should include entrance and 
(if present) exit scars so situated as to indicate the track 
of a missile through important muscle groups.  Indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3).  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or shattering bone fracture or an open comminuted 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound should be 
considered.  Records in the file of consistent complaints of 
cardinal symptoms of muscle wounds should also be noted.  
Evidence of an inability to keep up with work requirements 
may be considered.  

Objective evidence of severe disability includes ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  Diminished muscle excitability to 
pulsed electrical current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity.  Adhesion of a scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering, in area where bone is normally protected 
by muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle, and induration or atrophy of an entire muscle 
following simple piercing by a projectile also indicates 
severe disability.  38 C.F.R. § 4.56(d)(4).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  A muscle injury will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  



Residuals of Shell Fragment Wounds
to the Right Anterior Thigh, with Damage to MG XIV

The United States Court of Veterans Appeals (Court) has held 
that, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Although the 
criteria for rating muscle injuries were amended effective 
July 3, 1997, the basic diagnostic code criteria for rating 
muscle injuries are unchanged.  

The veterans residuals of shell fragment wounds to the right 
anterior thigh with damage to MG XIV may be rated either 
based the criteria for rating muscle injuries on limitation 
of motion, whichever is most favorable.  

Diagnostic Code 5314 governs disability of MG XIV, which 
consists of the following muscles of the anterior thigh 
group:  sartorius, rectus femoris, vastus extremus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
Muscle functions include extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, and tension of 
fascia lata and iliotibial (Maissiats) band, acting with MG 
XVII in postural support of body, acting with hamstrings in 
synchronizing the hip and knee.  A 10 percent rating is 
warranted for moderate injury to MG XIV.  A 30 percent rating 
requires moderately severe injury.  Code 5314.  

The veteran sustained right anterior thigh shell fragment 
wounds, with damage to MG XIV.  He underwent an operation in 
service involving his left lower extremity but the right 
thigh shell fragments were not removed.  Although he was 
hospitalized after being wounded, the evidence does not show 
and the veteran has not contended that his extended 
hospitalization during service was due to his right thigh 
shell fragment wounds.  On the veterans first VA examination 
in September 1972, shortly after his discharge from service, 
the right leg was described as minimally symptomatic, except 
for some aching and soreness in the area of the knee.  Right 
hip and knee ranges of motion were normal.  September 1997 VA 
examination showed right lower extremity strength to be 
normal diffusely and uniformly.  The veterans complaints of 
right lower extremity pain have been considered, but the 
evidence does not demonstrate more than moderate disability 
of the right thigh.  

The Board also finds that no higher rating is available for 
the veterans right thigh shell fragment wound residuals 
under the criteria for loss of range of motion, as the VA 
examiners diagnosis in September 1997 specifically indicated 
that there was no evidence of loss of right thigh range of 
motion.  Accordingly, the preponderance of the evidence is 
against the claim for an increased rating for residuals of 
shell fragment wounds to the right anterior thigh, with 
damage to MG XIV, and the claim must be denied.  


General Considerations for Rating Scars

A 10 percent rating is warranted for superficial scars which 
are tender and painful on objective demonstration.  Code 
7804.  Scars may be rated on the basis of any related 
limitation of function of the body part they affect.  Code 
7805.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  As noted 
above, the veterans lower extremity shell fragment wound 
scars have been rated as separate entities and pathology 
associated with the scars is not to be evaluated with other, 
separately rated service-connected lower extremity pathology.  

Left Thigh Shell Fragment Wound Scars

On September 1997 VA examination, the veterans left thigh 
shell fragment wound scars were described as mildly tender to 
palpation diffusely.  It is not shown that the left thigh 
shell fragment wound scars impair any separate function as to 
warrant a separate rating.  The current rating encompasses 
all impairment shown.  The preponderance of the evidence is 
against the claim for an increased rating and the claim must 
be denied.  


Right Lower Extremity Shell Fragment Wound Scars

On September 1997 VA examination, the veterans right lower 
extremity shell fragment wound scars were described as mildly 
tender to palpation profusely.  Superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent rating.  Code 7804.  No additional, separate 
functional impairment is shown.  The Board finds that the 
evidence supports the grant of a 10 percent rating for right 
lower extremity shell fragment wound scars.  


ORDER

Increased ratings for residuals of shell fragment wounds to 
the right anterior thigh, with damage to MG XIV, and left 
thigh shell fragment wound scars are denied.  

A 10 percent rating for right lower extremity shell fragment 
wound scars is granted, subject to the regulations governing 
payment of monetary awards.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which the veteran has 
referred and obtaining adequate VA examinations; the Court 
has also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With regard to the claim for an increased rating for a 
lumbosacral spine disorder, the evidence demonstrates that 
the veteran sustained two separate, intercurrent back 
injuries.  Physicians who have treated his back disability 
have attributed his back pathology to several causes other 
than his back injury during service, including intercurrent 
back injuries.  In a March 1991 medical evaluation, Scott L. 
Silver, M.D. noted that the veteran sustained a twisting back 
injury in September 1990.  In a December 1992 letter, Carl R. 
Szot, M.D. indicated that the veteran had moderate low back 
pain and tenderness over the lumbosacral spine.  Dr. Szot 
pointed out that the veteran was obese and a reduction of his 
weight would undoubtedly help alleviate his back symptoms.  

On April 1993 VA examination, the examiner indicated an 
inability to determine whether the veterans back disability 
was an example of chronic lumbosacral strain in a massively 
obese person with a huge panniculus of the anterior abdominal 
wall or the result of a problem associated with his nervous 
system referable to his spine.  

A September 1995 report from Francis J. Kelly, M.D. described 
an additional, intercurrent back injury sustained by the 
veteran in November 1992.  While employed as a security 
guard, the veteran restrained a man who was attempting to 
leap over a balcony several floors above the ground by 
holding onto the man for several minutes until help arrived.  
Dr. Kelly attributed some of the veterans back pathology to 
his back injury in service, and the remainder to his post-
service back injuries in September 1990 and November 1992.  
Given the evidence of record, it is necessary to determine 
the low back pathology which is due to the veterans service-
connected disability as opposed to that low back pathology 
which is due to other causes.  

Additionally, in an undated medical evaluation, Eliot M. 
Friedman, M.D., reported that the veteran was treated at St. 
Elizabeth Hospital by Dr. Kim after his 1990 back injury.  
While a December 1990 workers compensation board report from 
Kenneth K. Kim, M.D. is included in the claims folder, 
records of treatment of the veterans back at St. Elizabeth 
Hospital following his intercurrent back injury in September 
1990 have not been associated with the claims folder.  

Accordingly, the claim for an increased rating for a 
lumbosacral spine disorder is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
furnish the names and addresses of all 
health care providers from whom he 
received treatment for his back injuries 
in 1990 and 1992.  Copies of the medical 
records from all sources identified, and 
not currently of record, should then be 
obtained and associated with the claims 
folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature, severity and etiology(ies) of 
his lumbosacral spine disorder.  Such 
tests as the examining physician deems 
necessary, to include range of motion 
studies, should be performed.  The 
examiner must review records of medical 
treatment of the veterans low back, 
including records relating to his back 
injuries in 1990 and 1992, and furnish an 
opinion regarding what low back pathology 
and impairment are due to the service-
connected back disability as opposed to 
that low back pathology and impairment 
which are due to other causes, including 
the veterans September 1990 and November 
1992 back injuries.  Regarding the 
service-connected portion of the 
disability, the examiner should state 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, or if there is further 
limitation due to pain.  If feasible, 
such further impairment should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these factors.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all development is 
completed in full.  The claim for an 
increased rating for a lumbosacral spine 
disorder should then be reviewed by the 
RO to determine whether it may be 
granted.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	TERENCE  D. HARRIGAN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  Appellate rights 
do not attach to the issues addressed in the remand, because 
a remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  
- 2 -
